      4:21-mj-03017-CRZ Doc # 9 Filed: 02/03/21 Page 1 of 1 - Page ID # 36




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
               Plaintiff,                          CASE NO: 4:21-MJ-03017-CRZ

      vs.                                       S.D.CAL. CASE NO: 3:18CR4923-CAB

JAUN GOMEZ-TOLEDO,                                       DETENTION ORDER
              Defendant.



      Defendant has failed to meet the burden of showing, by clear and convincing
evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R. Crim. P. Rule 32.1(a)(6) that
Defendant will appear at court proceedings and will not pose a danger to the safety of
any person or the community if released. The Court’s findings are based on the
information contained in the court's records, including the allegation that Defendant is
not a United States citizen, was not granted permission to enter the United States, and
illegally re-entered the United States, or attempted to do so, while on supervised
release.

      IT IS ORDERED:

      1)     The above-named defendant shall be detained until further order.

      2)     Defendant is committed to the custody of the Attorney General for
             confinement in a corrections facility; the defendant shall be afforded
             reasonable opportunity for private consultation with counsel; and on order
             of a court of the United States, or on request of an attorney for the
             government, the person in charge of the facility shall deliver the defendant
             to a United States Marshal for appearance in connection with a court
             proceeding.

      Dated February 2, 2021.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
